9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James M. COX, Jr., Plaintiff-Appellant,v.UNITED STATES of America, certain lands located inGreenwood, Abbeville and McCormick Counties, South Carolina,being a portion of the Estate of W. K. Bradley, deceased;United States Forest Service;  Richard Thornburg;Department of Agriculture, Defendants-Appellees.
No. 92-1872.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1993.Decided:  November 10, 1993.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.
James M. Cox, Jr., Appellant Pro Se.
Dirk Drukker Snel, Katherine Leatherman Adams, United States Department of Justice, Washington, D.C., for Appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
James M. Cox, Jr., appeals from the district court's order refusing to reconsider its dismissal of Cox's complaint as barred by the doctrine of res judicata and the statute of limitations set forth in 28 U.S.C.A. § 2409a(g) (West Supp. 1993).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cox v. United States, No. CA-89-2248-8-8K (D.S.C. Mar. 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED